OPINION
HEDGES, Chief Justice.
Before this Review Tribunal1 is an appeal from the recommendations of the Tex*89as State Commission on Judicial Conduct (“Commission”) that Respondent Martha Chacon be removed as Judge No. 89, Justice of the Peace, Precinct No. 2, Eagle Pass, Maverick County, Texas, and further, that she be prohibited from holding State judicial office in the future. The Commission adopted the majority of the findings of the Special Master and found that Respondent exhibited incompetence in the law and misused her authority in the performance of her official duties. Respondent has rejected the findings, conclusions, and recommendations of the Commission and, in response, challenges the findings and ultimate recommendations that she be removed from office and prohibited from seeking judicial office in the future. We affirm the Commission’s recommendations.

Procedural History

The record in the present case establishes that on October 7, 2002, Respondent was served with a Notice of Formal Proceedings.2 On January 23, 2003, the Supreme Court of Texas, upon request of the Commission, appointed the Honorable Frank Montalvo as Special Master to hear evidence on the charges and report thereon to the Commission. On July 21-23, 2003, the Special Master conducted a formal hearing on the merits at the Maverick County Courthouse in Eagle Pass, Texas. On August 6, 2003, the Special Master filed his Findings of Fact, in which he concluded that Respondent’s judicial conduct exhibited incompetence in the law and the willful or persistent misuse of her authority by allowing her personal relationships to influence her judgment in the performance of her official duties.
On October 8, 2003, a hearing before the Commission was held in Austin, Texas, regarding Respondent’s Statement of Objections to the Report of the Special Master. On January 6, 2004, the Commission filed its Findings, Conclusions, and Recommendations, in which the Commission, taking its previous rulings on Respondent’s objections into consideration, adopted and affirmed the Special Master’s Findings of Fact. In a letter to the Supreme Court of Texas dated January 6, 2004, the Commission requested that the Court appoint a Review Tribunal as provided by Article Y, Section l-a(9) of the Texas Constitution. On January 14, 2004, the Supreme Court appointed this Review Tribunal to review the Commission’s recommendations that Respondent be removed from office and prohibited from holding judicial office in the future.

Judicial Misconduct

The review of evidence concerning allegations of judicial misconduct is certainly not an obligation which the members of this Tribunal take lightly. An opinion issued by a previous Review Tribunal reminds us that the standards to which we hold ourselves must be higher than those observed elsewhere:
In a civilized society, members of the judiciary are significant public figures whose authority necessarily reaches all points within their respective jurisdiction[s], if not beyond. Members of the judiciary of the State of Texas, whether a municipal judge in Fort Stockton, a justice of the peace in Cameron County, the county court at law judge in Liberty County, a state district judge in Ozona, a *90justice on the Sixth Court of Appeals, Texarkana, or the Chief Justice of the Texas Supreme Court, all serve as the collective guidon of the banner representing fairness and impartiality in our state. It is for this reason, plus others, that the judiciary must nurture and maintain respect for their decisions, as well as the judiciary of the State of Texas as a whole. The Texas jurist must be held to the highest standards of integrity and ethical conduct, much more so than the standards to which members of the executive and legislative branches are held accountable. Consequently, the ultimate standard for judicial conduct in the State of Texas must be more than effortless obedience to the law, but rather, must be conduct which constantly reaffirms one’s fitness for the high responsibilities of judicial office and which continuously maintains, if not furthers, the belief that an independent judiciary exists to protect the citizen from both government overreaching and individual self-help.
In re Barr, 13 S.W.3d 525, 532 (Tex.Rev.Trib.1998). It is with this solemn reminder that we consider below Respondent’s challenges to the Commission’s Findings, Conclusions, and Recommendations.

Summary of the Evidence

The record before this Tribunal reveals several incidents giving rise to the complaints against Respondent. Because the factual sufficiency of the evidence is challenged, we review each incident below. Jose Francisco Gonzalez and Melissa Vil-legas
In or around October 2000, Jose Francisco Gonzalez and Melissa Villegas executed a contract with Oscar Reyna (“Reyna”) in which Reyna agreed to build a house on a lot they owned. Reyna had no interest in the real property. Upon completion of the house, the parties had a disagreement. Reyna filed a complaint for forcible entry and detainer in Respondent’s court on or about May 15, 2001. Gonzalez was served with notice of the suit the next day, and the citation instructed him to appear in court on May 18, 2001, at 11:00 a.m. The citation was defective under Rule 739 of the Texas Rules of Civil Procedure 3 in that it gave him inadequate notice of the hearing and did not inform him of the right to request a jury trial. Villegas was never served. The attorney for Gonzalez and Villegas asserted in a legal brief that the court had no jurisdiction over this claim because it involved a question of title to land. Respondent granted Reyna his requested relief. Gonzalez’s appeal to the county court was unsuccessful.
On July 2, 2001, Respondent authorized the issuance of writ of possession for the property in favor of Reyna. The writ was served the next day. On July 10, at around 10:45 a.m., Maverick County Deputy Sheriff Juan Garcia executed the writ. Reyna and his employees helped remove the personal property of Gonzalez and Vil-legas from the house under the supervision of Deputy Garcia. Gonzalez and Villegas were not told where their personal property was being taken.
*91Sheriff dispatcher Alejandro Espinoza received a call at about 2:05 p.m. from Respondent. She advised him to instruct Deputy Garcia to arrest Gonzalez and Vil-legas for contempt of court arising from their interference with Deputy Garcia’s duties. None of the actions taken by Gonzalez and Villegas took place in Respondent’s court or in her presence. Gonzalez was arrested for contempt of court. At the Maverick County jail, he was processed on the charge of interfering with a peace officer’s duties, not for contempt of court. On his booking card there is an unexplained white-out alteration.
Deputy Garcia testified as follows: he made a mistake regarding the actual charge. Based on Gonzalez’s interference with the execution of the writ, Garcia made an independent judgment call to arrest Gonzalez. Although Garcia contacted Respondent’s office for advice, the decision to arrest Gonzalez was his alone.

“Wrongful Accusations” Lawsuits

In or around May 2001, Reyna filed a number of suits in Respondent’s court in which he alleged that the defendants had made wrongful accusations against him on a local television talk show. The citations Respondent caused to be issued in these cases failed to comply with Rule 534 of the Texas Rules of Civil Procedure:4 the citations omitted the address of the plaintiff or his attorney as required under Rule 534, and many of the defendants were given less than ten days’ notice before their court appearances.

Jesus Garza

On May 30, 2000, Maria Hernandez filed a breach of contract action against Jesus Garza, alleging that Garza owed her 5,000 dollars. On June 14, 2000, Respondent authorized the issuance of a citation for Garza, instructing him to appear before her at 2:30 p.m. the next day to respond to the Hernandez suit. The citation was served on Garza at 1:28 p.m. on June 15, 62 minutes before he was scheduled to appear in Respondent’s court. The citation failed to comply with Rule 534 in that notice was inadequate and the address of the plaintiff or her attorney was omitted. At Garza’s request, Respondent rescheduled the matter.
*92It developed at trial that the issue centered on disputed title to real property. Garza introduced evidence that property taxes had been paid by, and title was in the name of, Maria Garza. No lease was introduced to establish a landlord/tenant relationship. Both Hernandez and Garza asserted ownership of the real property. In her judgment in favor of Hernandez, Respondent awarded possession of the real property to Hernandez.

Oscar Reyna

Reyna, who was on probation in Maverick County for felony theft, was scheduled to meet with his probation officer, Nelida Martinez, on December 9, 1999. Sometime before the scheduled meeting, Martinez was informed by Border Patrol agents that they intended to serve Reyna with paperwork regarding deportation proceedings. A few days before December 9, Respondent telephoned Martinez to discuss a letter Martinez had sent to Reyna scheduling the December 9 meeting. Respondent specifically inquired whether there was an outstanding warrant for Reyna in connection with his felony theft probation. Apprized by Martinez that there was none, Respondent stated that Reyna would honor the appointment. During the December 9 meeting, Border Patrol agents served Reyna with an arrest warrant and took him into custody.
On January 7, 2000, Reyna, his son, and Respondent appeared in Martinez’s office. Respondent asked Martinez why Reyna had been arrested at the December 9 meeting. After Martinez explained the circumstances of the arrest, she asked Respondent and Reyna’s son to leave her office so that she could speak to Reyna in private. They complied. Respondent had not been summoned to Martinez’s office for any reason, and Respondent conducted no official business during the visit.

Rebecca Ramirez

In or around July 2001, Oscar Reyna, Jr. (“Reyna, Jr.”), the son of Oscar Reyna, filed a complaint against Ramirez for aggravated assault, allegedly committed at an Eagle Pass nightclub. According to Ramirez, she punched Reyna, Jr. in the mouth after he touched her in a sexually offensive way. Based on the complaint, Respondent issued a felony arrest warrant for Ramirez. About one month later, Ramirez was arrested. Respondent magis-trated Ramirez and set bond at 40,000 dollars. Ramirez had no prior criminal record above a. Class C misdemeanor, and there was no indication that she was a flight risk.
While Ramirez was in jail, someone contacted one of her relatives, Eddie Sandoval, who was a member of the Maverick County Commissioners’ Court. Sandoval phoned Respondent and asked her to revisit the amount of Ramirez’s bond. Respondent then approached Ramirez in jail and made the remark that Ramirez should have told her that Ramirez was related to Sandoval. Respondent then reduced the bail amount to four thousand dollars. After about 30 hours in jail, .Ramirez was released on personal recognizance. She was not prosecuted for aggravated assault.
Sufficiency of the Evidence
Respondent challenges the factual sufficiency of the evidence to support the conclusions and recommendations of the Commission.

Standard of Review

The procedures established for the initial proceeding before the special master are to be conducted as nearly as practicable in accordance with the Texas Rules of Civil Procedure. Tex.R. Rem’iv Ret. Judges, 56 Tex. B.J. 823 (1993). During the course of any hearing conducted in *93the furtherance of formal proceedings, whether before a special master or the Commission, only legal evidence is to be received. In re Thoma, 873 S.W.2d 477, 485 (Tex.Rev.Trib.1994). Absent a statement of objections to the report of the special master, the Commission may adopt the findings of the special master as its own. Tex.R. Rem’l/Ret. Judges, 56 Tex. B.J. 823 (1993), Rule 10(j). The record in this case shows that the Commission considered Respondent’s objections to the Special Master’s Findings of Fact prior to issuance of its Findings, Conclusions, and Recommendations. Consequently, we hold that the findings of the Special Master, as adopted by the Commission, are tantamount to findings of fact ordinarily filed by a trial judge in a bench trial, and are therefore reviewable as such. See Thoma, 873 S.W.2d at 485.
In reviewing for factual sufficiency, we examine all of the evidence to determine whether the finding in question is against the great weight and preponderance of the evidence such as to be considered manifestly unjust. Thoma, 873 S.W.2d at 485. This Review Tribunal may not substitute its views for those of the Commission. Id. If there is sufficient competent evidence of probative force to support the findings and recommendations, they must be sustained. Id. It is not within the province of this Tribunal to interfere with the Commission’s resolution of conflicts in the evidence or to pass on the weight or credibility of the testimony of witnesses. Id. Where there is conflicting evidence, the findings of the Commission on such matters will be regarded as conclusive. Id.

Factual Sufficiency Complaints

The Commission concluded that Respondent’s conduct constituted incompetence in violation of Article V, Section 1 a(6)(A) of the Texas Constitution, which provides in relevant part, that any judge may be removed from office, disciplined, or censured for “incompetence in performing the duties of the office” Tex. Const. Art. V, § l-a(6)(A); and of Canon 3(B)(2) of the Texas Code of Judicial Conduct, which provides in relevant part that a judge “shall maintain professional competence” in the law. Tex.Code Jud. Conduct, Canon 3(B)(2), reprinted in Tex Gov’t Code Ann., tit. 2, subtit. G app. B (Vernon Supp.2003). It also concluded that Respondent’s conduct constituted willful or persistent conduct in violation of Canons 2B of the Texas Code of Judicial Conduct, which provides in relevant part that a judge “shall not allow any relationship to influence judicial conduct or judgment. A judge shall not lend the prestige of judicial office to advance the private interests of the judge or others; nor shall a judge convey or permit others to convey the impression that they are in a special position to influence the judge.” TexCode Jud. Conduct, Canon 2(B), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. B (Vernon 1998); and of 3(B)5 of the Texas Code of Judicial Conduct, which provides that: “[a] judge shall perform judicial duties without bias or prejudice.” TexCode Jud. Conduct, Canon 3(B)(5), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. B (Vernon Supp.2003).
Incompetence Conclusions

Defective Citations

In Conclusion on Charge 2, the Commission concluded that “[i]n the matter of Jose Francisco Gonzalez and Melissa Ville-gas, Respondent failed to issue a citation that was in compliance with the requirements of [Texas Rule of Civil Procedure] 739.” There is undisputed evidence that the citation served on Gonzalez did not provide for proper notice under Rule 739, nor did it inform Gonzalez of his right to *94request a jury trial. ' In Conclusion on Charge 3, the Commission concluded that “[i]n the matter of the ‘wrongful accusations’ lawsuits, Respondent caused citations to be issued in a number of matters wherein the citations were defective in several elementary ways, in violation of [Texas Rules of Civil Procedure] 534.” There is undisputed evidence that each of these citations failed to give proper notice under' Rule 534 and failed to list the address of the plaintiff or his attorney as required under Rule 534. In Conclusion on Charge 4, the Commission concluded that “[i]n the matter of Jesus Garza, Respondent caused a citation to be issued in a matter wherein the citation was defective in several elementary ways, in violation of [Texas Rules of Civil Procedure] 534.” There is undisputed evidence that the citation served on Garza gave inadequate notice of the his required appearance and did not list the address of the plaintiff or her attorney as required by Rule 534.
Respondent does not- dispute the fact that she issued defective citations in these matters; rather, she attempts to shift the blame to others, including her predecessor (who left her with no forms for her usage), her staff (including the clerk of the court, who is responsible for issuing citations), the sheriffs department (which is responsible for timely service of citations), and the software company (which produced the alleged faulty software used to produce citations). But this argument does not overcome her own admission that she is responsible for the training and monitoring of her staff, as well as the testimony of Maria Corrales Chacon, her court clerk, that the members of Respondent’s staff, and not the software, were responsible for calculating and inserting dates in the citations. Respondent’s complaint that the sheriffs department was dilatory in serving defendants does not excuse her from the duty to issue proper citations: no amount of diligence by the sheriffs department can cure defective citations.

Adjudication of Dispute over Title to Real Property

In Conclusion to Charge 5, the Commission concluded that “[i]n the matter of Jesus Garza, Respondent adjudicated a dispute over title to real property, which is a dispute not lying within the jurisdiction of a justice court.” Hernandez sued Garza for breach of contract. As part of her judgment in favor of Hernandez, Respondent awarded possession of the real property to Hernandez. Garza had claimed ownership of the property. There was no evidence to substantiate a landlord-tenant relationship between Hernandez and Garza, and there was evidence which showed taxes paid on the property and title in the name of Maria Garza. The dispute concerned ownership of real property, not the relationship between a landlord and a tenant.
Respondent exercised jurisdiction in a matter in which she had none. Respondent argues that she dealt in good faith with what she perceived to be a confusing ease, and that the issue she believed to be before her was possession of the property, not title to the real property. Therefore, she contends, the issue appeared to be one involving a landlord/tenant relationship, thereby implicating her jurisdiction. We find her position unpersuasive. It should have been clear to Respondent that Hernandez’s claim lay outside the realm of landlord/tenancy. The underlying complaint was for damages for breach of contract, and the parties contentiously disputed title to the real property. There was evidence of ownership by Garza, and there was no evidence of a lease between Garza and Hernandez.

Improper Contempt Charge

In its Conclusion to Charge 6, the Commission concluded that “[respondent's *95telephonic finding that Francisco Gonzalez was in contempt of court at the time of execution of the writ of possession, and Francisco’s subsequent incarceration, were contrary to the laws relating to contempt.” The record shows that the sheriffs dispatcher testified that Respondent advised him to instruct the deputy executing the writ of attachment to arrest Gonzalez for contempt. Although Gonzalez was ultimately processed for interference with a peace officer’s duties, there is an unexplained alteration of his booking card. It is undisputed that none of Gonzalez’s actions took place in Respondent’s presence or in her court. Respondent claims that she never used the word contempt in instructing the appropriate charges to be filed against Gonzalez and was never linked to the white-out appearing on Gonzalez’s booking card. While there is conflicting evidence, this record supports a finding that Respondent ordered Gonzalez arrested for contempt notwithstanding the lack of any legal basis for such order.
The evidence detailed above is factually sufficient to support the Commission’s conclusion that Respondent exhibited incompetence in the performance of her official duties.

Respondent’s Improper Relationships


Oscar Reyna

In Conclusion to Charge 8, the Commission concluded, “Regarding the contacts with Nelida Martinez of the Maverick County Supervision and Corrections Department, Respondent wrongfully attempted to use her status as a justice of the peace to favorably influence the handling of Oscar Reyna’s status as a felony probationer.” Respondent’s telephone call to Reyna’s probation officer is undisputed, as is her appearance with Reyna and his son at the probation officer’s office.
Respondent asserts that the evidence is factually insufficient to establish that she had a personal relationship with Reyna that could have improperly influenced her performance of official duties. We disagree. Respondent admitted (1) speaking to Reyna at a party, (2) having spoken to Reyna by telephone and during a visit to Reyna’s office, and (3) having been contacted by Reyna’s son to intervene in Reyna’s probationary matter. She also points to evidence that Reyna’s probation officer denied that she was influenced regarding the handling of Reyna’s felony probationary status. The probation officer’s denial that Respondent influenced her handling of Reyna’s status is irrelevant in this case. The Commission’s conclusion is that Respondent attempted to influence Martinez’s handling of Reyna’s probationary status. The fact that Martinez resisted Respondent’s influence has nothing to do with Respondent’s conduct.

Eddie Sandoval

In its Conclusion to Charge 11, the Commission concluded that “Respondent allowed her relationship with Eddie Sandoval to influence her judicial judgment in reducing the bail amount that she had previously set for Ramirez.” The record is clear that Respondent initially set a high bond for Ramirez, spoke with County Commissioner Sandoval about the bond, then reduced the bond tenfold and released Ramirez on her own recognizance. She personally visited Ramirez at the jail and specifically referenced Ramirez’s relationship with Sandoval. Respondent counters with Sandoval’s testimony that he did not attempt to influence Respondent about Ramirez’s bail. She argues that she testified that her conversation with Sandoval did not influence her performance of her professional duties.
The Special Master clearly disbelieved Sandoval’s testimony that he did not in*96tend to influence Respondent’s decision as to Ramirez’s bail amount and Respondent’s argument that she herself did not indicate that the conversation had such influence. Sandoval’s intent is irrelevant in this case, and the fact that Respondent did not admit to any such influence is of little import.
Most of Respondent’s challenges focus on witness credibility, circumstantial evidence, and common sense inferences. The evidence detailed above is factually sufficient to support the Commission’s conclusion that Respondent willfully and persistently allowed her improper relationship with Reyna and Sandoval to influence her judgment in the performance of her duties.

Complaints on Sanctions

Having determined that the evidence is factually sufficient to support the Commission’s conclusions that Respondent’s conduct constituted incompetence in the performance of her official duties and willfully or persistently allowed her improper relationship with Oscar Reyna to influence her judgment in the performance of her duties, we address the propriety of the sanctions imposed. The Commission recommended that Respondent be removed from office and prohibited from holding State judicial office in the future. Respondent argues that the actions with which she is charged do not rise to the level of requiring removal from office and a prohibition against holding office in the future, citing In re Davis, 82 S.W.3d 140 (Tex.Spec.Ct.Rev.2002); Barr, 13 S.W.3d 525; In re Lowery, 999 S.W.2d 639 (Tex.Rev.Trib.1998); and Thoma, 873 S.W.2d 477. We disagree.
In the present case, we are faced with not just a single incident, but with many instances of judicial misconduct. The evidence supports the findings that Respondent was in fact incompetent in the performance of her judicial duties, had knowledge of her own incompetence, and remained incompetent despite her willful and persistent violations of the law. Moreover, by allowing a personal relationship to influence her judicial judgment, she has violated the trust of the people who placed her in office. See Markowitz v. Markowitz, 118 S.W.3d 82, 86 (Tex. App.-Houston [14th Dist.] 2003, pet denied). Her conduct has resulted, among other things, in wrongful arrest and incarceration, denial of the right to trial by jury, and deprivation of a family’s own home. If integrity is the very essence of the judicial vocation, Respondent’s conduct leads this Tribunal to conclude that she ought to seek a new and different vocation. See In re Canales, 113 S.W.3d 56, 73 (Tex.Rev.Trib.2003).
Respondent’s conduct is particularly egregious in that her constituency, litigants in justice court, are the citizens most in need of a fair and competent judge. Given the limited jurisdiction of the justice court, litigants are unlikely to be able to afford legal counsel. They must depend on the judge to inform them of their rights and to protect those rights. Justice court is the gateway to American justice for many people. It is not too much to demand that a justice of the peace competently and fairly carry out the duties of the office to which the voters have elected her. The rule of law demands no less.
Because Respondent has repeatedly failed in her most basic obligation of protecting the most fundamental rights of those she was elected to serve, we find that the recommendations that Respondent be removed from office and prohibited from holding future office are appropriate and not excessive.

Conclusion

We affirm the recommendation of the State Commission on Judicial Conduct that *97Respondent Martha Chacon be sanctioned. We accept the recommendation that Respondent be removed as Judge No. 89, Justice of the Peace, Precinct No. 2, Eagle Pass, Maverick County, Texas. We further accept the recommendation that she be prohibited from holding State judicial office in the future.
We deny the Commission’s motion that we refuse to entertain Respondent’s motion for reconsideration, should she choose to file one.
RICHTER, J., concurring in an opinion joined by SPEEDLIN, J.
ORDER
In accordance with this Tribunal’s opinion of this date, we affirm and accept the recommendation of the State Commission on Judicial Conduct that Respondent, Martha Chacon, be removed as Justice of the Peace, Precinct 2, Eagle Pass, Maverick County, Texas, and further affirm and accept the recommendation that Respondent be forever barred from holding judicial office in the State of Texas.
Martha Chacon is hereby removed as Justice of the Peace, Precinct 2, Eagle Pass, Maverick County, Texas, and is forever barred from holding judicial office in the State of Texas.

. The Review Tribunal appointed by the Supreme Court of Texas is composed of Hon. Lee Ann Dauphinot, Justice, Second Court of Appeals, Fort Worth, designated Presiding Justice; Hon. Adele Hedges, Chief Justice, Fourteenth Court of Appeals, Houston; Hon. Phylis Speedlin, Justice, Fourth Court of Appeals, San Antonio; Hon. Martin Richter, Justice, Fifth Court of Appeals, Dallas; Hon. Donald R. Ross, Justice, Sixth Court of Appeals, Texarkana; Don H. Reavis, Justice, Seventh Court of Appeals, Amarillo; and *89Hon. Felipe Reyna, Justice, Tenth Court of Appeals, Waco.


. The action was brought in accordance with Article V, Section 1-a (1993) of the Texas Constitution and the Rules for Removal or Retirement of Judges, 56 Tex. B.J. 823 (1993), promulgated by the Supreme Court on May 22, 1992.


. That Rule provides: "When the party aggrieved or his authorized agent shall file his written sworn complaint with such justice, the justice shall immediately issue citation directed to the defendant or defendants commanding hm to appear before such justice at a time and place named in such citation, such time being not more than ten days nor less than six days from the date of service of the citation. The citation shall inform the parties that, upon timely request and payment of a jury fee no later than five days after the defendant is served with citation, the case shall be heard by a juiy.” Tex.R. Civ. P. 739.


. That Rule provides in pertinent part:
(a) Issuance. When a claim or demand is lodged with a justice for suit, the clerk when requested shall forthwith issue a citation and deliver the citation as directed by the requesting party. The party requesting citation shall be responsible for obtaining service of the citation and a copy of the petition if any is filed. Upon request, separate or additional citations shall be issued by the clerk.
(b) Form. The citation shall (1) be styled “The State of Texas,” (2) be signed by the clerk under seal of court or by the Justice of the Peace, (3) contain na.m.e and location of the court, (4) show date of filing of the petition if any is filed, (5) show date of issuance of citation, (6) show file number and na.m.es of parties, (7) state the nature of the plaintiff's demand, (8) be directed to the defendant, (9) show na.m.e and address of attorney for plaintiff, otherwise the address of plaintiff, (10) contain the time within which these rules require defendant to file a written answer with the clerk who issued citation, (11) contain address of the clerk, and (12) shall notify defendant that in case of failure of defendant to file an answer, judgment by default may be rendered for the relief demanded in the petition. The citation shall direct defendant to file a written answer to plaintiff's petition on or before 10:00 a.m. on the Monday next after the expiration of ten days after the date of service thereof. The requirement of subsections 10 and 12 of this rule shall be in the form set forth in section c of this rule.
(c)Notice. The citation shall include the following notice to defendant: "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of ten days after you were served this citation and petition, a default judgment may be taken against you.” Tex.R. Civ. P. 534.